Citation Nr: 1302915	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-33 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement a compensable rating for scars of the right lower extremity, residuals of a chemical burn.

2.  Entitlement a compensable rating for scars of the left lower extremity, residuals of a chemical burn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to December 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Board remanded the case for additional development.  Specifically, the Board ordered that all of the Veteran's VA treatment records from March 2005 to the present be obtained.  A review of the record reflects that in June 2012, the AMC requested the Veteran's treatment records available since March 2005 to the present from the VA Medical Center (VAMC) in New Orleans, Louisiana.  Indeed, a November 2012 Supplement Statement of the Case (SSOC) lists VA outpatient treatment records from March 2005 to September 14, 2012 as evidence considered in the last adjudication of the claims on appeal.  However, the Veteran's physical claims folder, as well as his Virtual VA records, does not include these records.  Because VA is on notice that there are additional VA records that are missing from the claims folder and that the additional records may be applicable to the Veteran's claims, these records must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the RO/AMC should obtain the Veteran's complete VA treatment records and associate them with the claims file before the Board can proceed with the claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC must to obtain the Veteran's VA outpatient treatment records from the New Orleans VAMC, dated from March 2005 to the present.  Once obtained, such records must be made a part of the Veteran's claims file.

2.  Following completion of the foregoing, the RO/AMC must review the claims folder and if, and only if, there is any additional evidence not addressed in the November 2012 Supplemental Statement of the Case, and any benefit sought on appeal remains denied, the Veteran and his representative should be provided with another Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

